FILED
                            NOT FOR PUBLICATION
                                                                             FEB 14 2020
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JANE HELLER,

               Plaintiff-Appellant,              No. 18-17000
                                                 D.C. No. 4:17-cv-00243-DTF
  v.
                                                 MEMORANDUM*
ANDREW M. SAUL,**
Commissioner of Social Security Admin.
           Defendant-Appellee.

                     On Appeal from the United States District
                         Court for the District of Arizona
                  D. Thomas Ferraro, Magistrate Judge, Presiding

                           Submitted February 6, 2020 ***
                             San Francisco, California

Before: PAEZ and BEA, Circuit Judges, and ADELMAN, District Judge.****




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Andrew M. Saul is substituted as defendant-appellee in place of Nancy
A. Berryhill pursuant to Fed. R. App. P. 43(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ****
             The Honorable Lynn Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      An Administrative Law Judge (“ALJ”) denied plaintiff-appellant Jane Heller’s

application for social security disability benefits, and the district court affirmed the

ALJ’s decision. Heller appeals. We review the district court’s judgment de novo,

Shaibi v. Berryhill, 883 F.3d 1102, 1106 (9th Cir. 2017), as amended (Feb. 28, 2018),

but will reverse the ALJ’s decision only if it lacks the support of “substantial evidence

in the record as a whole or if the ALJ applied the wrong legal standard.” Id. (quoting

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012)).

      1.     The ALJ gave “specific and legitimate reasons” for rejecting the opinion

of one of Heller’s treating cardiologists. See Trevizo v. Berryhill, 871 F.3d 664, 675

(9th Cir. 2017). The opinion conflicted with the views of other treating physicians,

who found no significant cardiac abnormalities, as well as with the opinions of the

agency consultants, who found Heller capable of a range of light work. The

cardiologist also failed to support the extreme limitations in his report with detailed

medical findings. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th

Cir. 2009) (noting that “[t]he ALJ need not accept the opinion of any physician,

including a treating physician, if that opinion is brief, conclusory, and inadequately

supported by clinical findings”) (quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th

Cir. 2002)); see also Molina, 674 F.3d at 1111 (noting that the ALJ may “reject[] . .

. check-off reports that [do] not contain any explanation of the bases of their


                                           2
conclusions”) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996)); Rollins

v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (rejecting a report containing

recommendations “so extreme as to be implausible”).

      2.     The ALJ considered the combined effect of all of Heller’s impairments,

severe and non-severe, in determining her residual functional capacity. See Buck v.

Berryhill, 869 F.3d 1040, 1048–49 (9th Cir. 2017). The ALJ reasonably declined to

impose further limitations based on Heller’s subjective claims of laryngeal spasms,

noting that she was seen for this condition just once during the relevant period, and

the record contained no related work-up or additional treatment. See Ukolov v.

Barnhart, 420 F.3d 1002, 1006 (9th Cir. 2005) (noting that an impairment cannot be

based solely on the claimant’s own perception or description of her problems). The

ALJ also reasonably declined to impose further limitations based on Heller’s cardiac

condition, relying on the records of treating physicians finding no significant cardiac

abnormalities and assessing her chest pain as non-cardiac in nature. Finally, Heller

waived her argument that the ALJ erred in evaluating her mental impairments. See

Burrell v. Colvin, 775 F.3d 1133, 1137 n.2 (9th Cir. 2014) (“Claimant waived that

argument by failing to raise it before the district court.”).

      3.     Since Heller fails to establish any reversible error in the ALJ’s

consideration of the evidence, there is no basis for remanding for an award of benefits



                                            3
under the “credit as true” doctrine. See Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

Cir. 2017), as amended (Jan. 25, 2018).

      AFFIRMED.




                                          4